514 W. 44th St., Inc. v Whalen (2022 NY Slip Op 01958)





514 W. 44th St., Inc. v Whalen


2022 NY Slip Op 01958


Decided on March 22, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 22, 2022

Before: Renwick, J.P., Manzanet-Daniels, Singh, Kennedy, Scarpulla, JJ. 


Index No. 650861/19 Appeal No. 15563 Case No. 2021-04200 

[*1]514 West 44th Street, Inc., et al., Plaintiffs-Appellants,
vSuzanne T. Whalen et al., Defendants-Respondents. [And a Third-Party Action.]


Molod Spitz & DeSantis, P.C., New York (Salvatore J. DeSantis of counsel), for appellants.
Lewis Brisbois Bisgaard & Smith LLP, New York (Jamie R. Wozman of counsel), for respondents.

Order, Supreme Court, New York County (Andrea Masley, J.), entered October 27, 2021, which, to the extent appealed from as limited by the briefs, granted defendants' motion to strike the errata sheet for the deposition of plaintiffs' principal, Andrew Rosenberg, unanimously affirmed, with costs.
The errata sheet was properly stricken, because it made substantive changes to material testimony and the reasons stated for those changes were not sufficient (see Carrero v New York City Hous. Auth., 162 AD3d 566, 566 [1st Dept 2018]; Jackson v Adfia Realty, LLC, 171 AD3d 477, 477 [1st Dept 2019]; Torres v Board of Educ. of City of N.Y., 137 AD3d 1256, 1257 [2d Dept 2016]; Marzan v Persaud, 29 AD3d 652, 653 [2d Dept 2006]).THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: March 22, 2022